MEMORANDUM DECISION
                                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                                             Feb 16 2018, 7:59 am
this Memorandum Decision shall not be
                                                                                        CLERK
regarded as precedent or cited before any                                           Indiana Supreme Court
                                                                                       Court of Appeals
court except for the purpose of establishing                                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                         Curtis T. Hill, Jr.
Jacob P. Wahl                                             Attorney General of Indiana
Ripstra Law Office
Jasper, Indiana                                           Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         February 16, 2018
Child Relationship of:                                    Court of Appeals Case No.
                                                          19A01-1707-JT-1577
M.B.-L. and R.B. (Minor                                   Appeal from the Dubois Circuit
Children)                                                 Court
         and,                                             The Honorable Nathan Verkamp,
                                                          Judge
J.B. (Mother)
                                                          Trial Court Cause Nos.
Appellant-Respondent,                                     19C01-1701-JT-5
                                                          19C01-1701-JT-6
        v.

Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018        Page 1 of 24
      Barnes, Judge.


                                                    Case Summary
[1]   J.B. (“Mother”) appeals the termination of her parental relationship with her

      children, M.B. and R.B.1 We affirm.


                                                             Issue
[2]   The sole issue before us is whether there is sufficient evidence to support the

      termination of Mother’s parental rights.


                                                            Facts
[3]   Mother gave birth to M.B. in January 2014 and R.B. in September 2014. On

      May 17, 2015, the DuBois County Office of the Department of Child Services

      (“DCS”) removed the children from Mother’s care on an emergency basis due

      to allegations of physical abuse and neglect. Investigators observed that M.B.

      and R.B. had acute diaper rash and scabies. R.B., who has significant medical

      issues due to his premature birth, was extremely thin and appeared

      malnourished; he also had contusions on his face, head, hands, and leg.


[4]   On May 19, 2015, DCS filed petitions alleging that M.B. and R.B. were

      children in need of services (“CHINS”). The trial court adjudicated the

      children as CHINS on July 30, 2015. On August 28, 2015, the trial court




      1
          The children’s father’s parental rights were also terminated; he is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018              Page 2 of 24
      ordered the children removed from Mother’s care and granted wardship to DCS

      pursuant to a dispositional decree. Under the DCS’s case plan, Mother was to

      maintain weekly contact with her family case manager and to participate in

      recommended services, including parent aide services, individual therapy, and

      supervised visitation sessions.


[5]   On January 23, 2017, DCS filed verified petitions for involuntary termination

      of Mother’s parental rights. The trial court conducted a fact-finding hearing on

      April 12, 2017. Family Case Manager Supervisor Shannon Blaize testified that

      she investigated the allegations of physical abuse and neglect in May 2015. She

      testified,


              R.B. had multiple contusions to the right side of his head, his left
              eye, bridge of nose, behind his right ear, both of his hands, and
              his left leg. He also had a child-sized bite mark on the right side
              of his back. Both the boys had significant diaper rash along with
              a lot of dirt underneath their fingernails.


      Tr. p. 10. Blaize testified further that R.B. had reportedly suffered the

      contusions while Mother was asleep, likely at the hands of Mother’s nephew.

      Blaize testified that when she asked Mother about the children’s health

      conditions, Mother responded that “there were no concerns.” Id. at 11.


[6]   Former DCS Family Case Manager Jessica Wilson testified that, at the

      beginning of the case, the condition of Mother’s house was


              extremely smoky, extremely dirty, all of that. Then it had
              improved greatly. Then they got cats . . . and it wasn’t being
              cleaned. And so it got pretty bad again, and so that’s when we
      Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 3 of 24
        had switched visits to a different location until she would get that
        stuff cleaned up. And then it did get cleaned up, and we had
        started visits back at the house again.


Id. at 56.


        [Visitation] went from supervised to monitored, but then there
        was some bruising that was found on [R.B.]. And it could not be
        said for sure where the bruising was coming from, so it was
        recommended from DCS to move back to supervised just to see
        then, like, if they’re normal bruises that come from children just
        being children then we would see those continue. But if it was
        something that had to do with the safety of the children, then that
        would stop. And so we went back to supervised visits, and then
        at that point it remained at supervised until I had left.


        Q:       And had the bruises stopped?


        A:     . . . . Whenever we went back to supervised, then the
        bruising had stopped, yes.


Id. at 41. Wilson also testified that, during a supervised visit, Mother and her

then-boyfriend


        went outside to smoke and were just going to leave the kids in the
        house unsupervised. And so then that was addressed about how
        that wouldn’t be appropriate.


Id. at 43. Wilson testified that, although Mother initially cooperated with

services, she was unable to maintain her progress after her work schedule

changed; “[Mother] was having trouble balancing the sleep and everything. So



Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 4 of 24
      then she wasn’t attending the visits and she wasn’t making the appointments.”

      Id. at 46.


[7]   Wilson testified further that, at the beginning of the case, Mother was receiving

      parent aide services. She testified that Mother participated well initially, but her

      efforts waned “because she had received a job and she was oversleeping or she

      was asleep and didn’t wake up for the door, things of that nature.” Id. at 42.

      Lastly, regarding a mental health assessment of Mother, Wilson testified:


              . . .[W]hat I can remember is that due to maturity – like they said
              that she seemed not to have an understanding of what is realistic
              for a child, like what is safe versus was is not safe. And like even
              with her sleeping habits, what is realistic as far as how much
              sleep one would need in order to be able to properly supervise her
              children.


      Id. at 52.


[8]   Paul Minn (“Minn”) and his wife were the children’s foster parents

      immediately after removal. Minn testified that that M.B. and R.B. were his

      wards from May 2015 through September 2016, when the children were moved

      to their pre-adoptive home. He testified that the children arrived in extremely

      poor condition with skin infections. He testified further that “[R.B.] had marks

      and so forth on him”; and “he was very, very thin.” Id. at 95. He added,


              [R.B.] was just nearly emaciated. He just seemed terribly
              malnourished, his ribs showing and, you know, his back bones
              sticking up through his skin. His face was all sunk in. His eyes
              were kind of bulging. . . .[H]e just didn’t look like a normal
              [child].
      Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 5 of 24
       Id. Minn testified that M.B. appeared developmentally delayed, and “was not

       walking yet.” Id. He testified that “[w]ithin a few weeks of being with us,

       [M.B.] started walking. We just gave him some encouragement and, you

       know, . . . he was doing good.” Id. at 96. Minn testified that in time, “[the

       children] kind of came around” under the Minns’s care. Id. at 96. The Minns

       “got [R.B.] back involved with” his nutritional specialist, who prescribed a

       special formula for him, “[a]nd he started, you know, fattening up and filling

       out . . . and, you know, seemed to act and look more like a normal infant.” Id.

       Minn testified that Mother had “just quit” taking R.B. to his appointments with

       the nutritional specialist and neonatologist. Id. at 97.


[9]    Minn testified that he and his wife had to transport R.B. to appointments with

       medical specialists located throughout the state. He testified further that the

       children each were delayed in achieving developmental milestones: “I know

       [R.B.] had a physical therapist and [M.B.] had a developmental therapist that

       would come and work with them on things that they probably should have

       already been – you know, had a grasp on.” Id. at 99.


[10]   Minn also testified that, in addition to the nutritional specialist and the

       neonatologist, R.B. also sees a pulmonologist for his lung issues. He testified,


               His breathing was always an issue. And in fact, the
               pulmonologist informed us that, you know, obviously, you
               know, he couldn’t be around cigarette smoke. But he said – he
               had told us that even the – if you’re not smoking around the kid
               but you’re a smoker and it’s in your carpet or, you know, on your



       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 6 of 24
                couch or on your clothes, it’s still just as detrimental . . . to a
                child, I mean, particularly one that’s very sensitive to that.


       Id. at 99. Minn testified that after, visits with Mother, the children occasionally

       returned smelling of cigarette smoke, dirty, and/or presented with questionable

       injuries on R.B. Minn also testified that, following the children’s visits with

       Mother, his home became infested with bedbugs and he contracted a “C.Diff”2

       infection. Id. at 101. Lastly, Minn testified that, when the children left his

       home for their pre-adoptive home,


                [They] had developed into completely different kids. . . . They
                were happy and outgoing. [R.B.] had started walking, speaking a
                few words. They both seemed very healthy. I mean, they had
                gotten – you know, gotten all the nurturing and nutrition that,
                you know, we could give them that they needed. In fact, that’s
                what the . . . neonatologist, he said, you know, he just couldn’t
                believe the improvements. And he said that nurture was just as
                important as nutrition.


       Id. at 102.


[11]   Janice Williams of Ireland Home Based Services testified that she assisted

       Mother’s reunification efforts by providing intensive services in the areas of

       housing, employment, parenting, and meeting the children’s basic needs.

       Williams testified that Mother lacked housing and employment when she began




       2
        Clostridium difficil, or “C.Diff,” is a bacterial infection of the colon that can be contracted in unsanitary
       conditions.

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018             Page 7 of 24
       receiving services. She testified that, although Mother succeeded in securing a

       job, she “had trouble waking up,” and “[s]he had a problem remembering

       appointments and things she was supposed to do . . . .” Id. at 17. She testified

       that she had a recurring concern regarding Mother’s inability to moderate her

       sleep: “At times they were sleeping whenever I would arrive. . . . Like

       [Mother] had admitted she had problems waking up . . . .” Id. at 19, 22.

       Williams testified further that, under the Homebuilders program, “the children

       have to be returned within a month or we close services.” Id. at 23. She

       testified that, although the majority of program participants successfully achieve

       reunification, Mother showed “[n]ot really significant progress” and was

       discharged as “not successful.” Id. at 20, 21.


[12]   Home-based family caseworker Bethany Glazebrook, who supervised Mother’s

       parenting time from July 2015 through July 2016, testified that “[they] work[ed]

       on parenting skills” and on “[w]hat the children should accomplish for their

       age[s], like the walking, the talking, their development.” Id. at 62. She testified

       that Mother was receptive to services but was inconsistent, cancelling seventeen

       of approximately one hundred and fifty visits, usually due to illness,

       oversleeping, and missing appointments.


[13]   Heather Rockman-Boatman of Ireland Home Based Services testified that she

       provided supervised visits to Mother to help her with discipline, housing,

       employment, bonding, and positive interaction. She testified that Mother had

       “a lot of missed visits, so I can’t say that there’s consistency.” Id. at 77.

       Mother failed on a few occasions to call ahead to confirm that she was going to

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 8 of 24
       attend her scheduled visits, which resulted in the children being transported for

       visits that she did not attend. Rockman-Boatman also testified that the

       supervised visits occur in “a very controlled room so there’s not a lot of

       concerns as far as safety” – a stark departure from the reality of parenting two

       young boys. Id. at 79.


[14]   Kathleen Speedy, a case manager with Southern Hills Counseling Center,

       testified that she works with clients on “parenting skills, organizational skills,

       anxiety, [and] coping skills . . .” Id. at 84. She testified that, as Mother’s parent

       aide, she met with her approximately two or three times each week. She

       testified that she observed a lack of consistency in supervised visits: “On those

       she had about 13 no-shows and a canceled -- call canceled by [Mother] in about

       ten of those.” Id. at 85. Mother was ultimately discharged for poor attendance.

       Mother’s program goals were obtaining her GED; getting her driver’s license;

       securing safe housing; and improving her parenting and organization. Speedy

       testified that, at the time of the termination hearing, Mother had not obtained

       her GED or driver’s license, and was living in an apartment that presented a

       safety concern. Mother was discharged having “not successfully completed”

       the program. Id. at 87.


[15]   Kelly VanMeter, a staff therapist with Southern Hills Counseling Center,

       testified that she was Mother’s individual therapist. She testified that Mother

       failed to follow up on her reunification goal “[a]s far as therapy with me . . .

       because she has missed more sessions than she has made sessions.” Id. at 91.



       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 9 of 24
       She testified that, although she notified Mother in writing of the process for

       reinstatement, Mother failed to follow through.


[16]   Hannah Cannon, a case manager with The Villages, a licensed child placement

       agency, testified that she worked with the Minns to establish “specific goals for

       the children for their development, cognitive functioning, speech, that type of

       thing.” Id. at 105. As for the children’s medical issues, Cannon testified that

       M.B. works with a speech therapist and “really doesn’t have any specific

       medical needs.” Id. at 106. She testified that R.B., however, has lung issues;

       gastrointestinal issues, including a milk protein allergy; must take formula

       because he has difficulty gaining weight; and sees a developmental therapist

       and a physical therapist.


[17]   Ann Staff, the children’s CASA throughout the entire CHINS period, testified

       that Mother “loves those boys,” and that their relationship is “close” and

       “bonded.” Id. at 132. However, she testified further that Mother “has trouble

       dealing with both of [the children] at the same time.” Id. Asked whether she

       had “concerns for the boys if they are in Mother’s care,” Staff testified:


               I don’t think that she is capable of raising the boys. I have
               concerns that she would be able to take care of them financially.
               Yes, she’s been doing a great job about having a job and she
               continues, you know, to have a job. But having a job then means
               time away from the boys as well. And she doesn’t have a good
               support system.


               It’s not like she has family that she can rely on. She can’t drive.
               She doesn’t really want to drive. There are things that are

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 10 of 24
        needed to take care of the boys, the doctor’s visits. I mean, just
        the fact that it took so long to find a ride to the hospital when --
        you know, when [R.B.] was initially injured. You know, she’s
        young. She’s very young. And I think she is growing. I think
        she is learning. I am happy that she is doing these things. But
        it’s not to the level where I would feel comfortable having the
        boys reunited with her.


        Q:    As the CASA, what would you have liked to have seen
        from Mother to facilitate reunification?


        A:      Attending every visit. You know, the initial problem with
        her having the boys removed was the fact that she fell asleep and
        couldn’t, you know, take care of them, you know, couldn’t keep
        them safe. She continues to fall asleep. She misses visits because
        she can’t get up in time. She does not keep appointments. She
        doesn’t keep child and family team meetings because she doesn’t
        write them down or she forgets or I don’t know. They don’t
        happen. She’s just not responsible enough to take care of them.


Id. at 132-33. Staff also testified as follows that the children had made

significant developmental strides in foster care:


        [Upon removal, R.B.] didn’t walk and he didn’t talk. He
        grunted, but [made] very little communication whatsoever. And
        [R.B.], you know, coming out of the hospital was just, you know,
        very – he was sick. I mean, he was lethargic . . . . He was tired.
        But since then they really developed personalities. [M.B.]
        learned to walk, is speaking better.


        [M.B.] is not to the level where he needs to be, but has improved
        greatly. [R.B.] couldn’t even crawl. It mean, he – it was
        probably nine months ago he wasn’t even – he was doing arm
        crawls and that was it. He’s now walking and running and, you

Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 11 of 24
               know, talking and just – you know, they’re happy. They’re
               outgoing. They’re growing rapidly. At the -- you know, at one
               of the team meetings the report on the doctor’s visit, you know, it
               was great news to hear that [R.B.] would grow out of any of the
               issues that he’s -- you know, was born with. And they’re meeting
               more and more of their milestones. So they’re catching up,
               especially [R.B.] catching up with his age level and [M.B.] with
               his developmental level.


       Id. at. 135. Staff testified that her recommendation was that the “boys would be

       best suited where they are,” and that adoption was in their best interest. Id. at

       136.


[18]   Former family case manager Stephanie Gilmour testified that she served as case

       manager for M.B. and R.B. from August 2016 to March 2017. She testified that

       Mother was not “consistent with participation” in parent aide services,

       individual counseling or therapy sessions, and supervised visitation; that

       Mother failed to do what was necessary for reunification; and that adoption

       was in the children’s best interest. Id. at 145.


[19]   Mother testified that she had a good relationship with R.B. and M.B. and

       acknowledged the following: (1) that she had not obtained her driver’s license;

       (2) that she was “probably not up to date completely” regarding R.B.’s medical

       issues; (3) that she had failed to regularly comply with or to attend supervised

       visitations, meetings with her parent aide, and individual counseling; and (4)

       that she had recurring issues with punctuality, oversleeping, missing

       appointments, and unreliable transportation. She also testified that she “could

       [have] do[ne] more” to effect reunification with R.B. and M.B. Id. at 121.

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 12 of 24
[20]   On June 9, 2017, the trial court entered orders, containing extensive findings,

       for involuntary termination of Mother’s parental relationship with M.B. and

       R.B. She now appeals.


                                                    Analysis
[21]   Mother contends that there is insufficient evidence to support the termination of

       her parental rights. The Fourteenth Amendment to the United States

       Constitution protects the traditional right of parents to establish a home and

       raise their children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s

       interest in the care, custody, and control of his or her children is ‘perhaps the

       oldest of the fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530
U.S. 57, 65, 120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is

       ‘one of the most valued relationships in our culture.’” Id. (quoting Neal v.

       DeKalb County Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We

       recognize that parental interests are not absolute and must be subordinated to

       the child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).

       Courts need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his or her physical, mental, and social growth is permanently

       impaired before terminating the parent-child relationship. Castro v. State Office

       of Family & Children, 842 N.E.2d 367, 372 (Ind. Ct. App. 2006), trans. denied.

       “Rather, when the evidence shows that the emotional and physical

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 13 of 24
       development of a child in need of services is threatened, termination of the

       parent-child relationship is appropriate.” Id.


[22]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. I.A., 934 N.E.2d at 1132. We consider

       only the evidence and reasonable inferences that are most favorable to the

       judgment. Id. We must also give “due regard” to the trial court’s unique

       opportunity to judge the credibility of the witnesses. Id. (quoting Ind. Trial

       Rule 52(A)). Here, the trial court entered findings of fact and conclusions

       thereon in granting DCS’s petition to terminate Mother’s parental rights, as

       required by Indiana Code Section 31-35-2-8(c). See In re N.G., 61 N.E.3d 1263,

       1265 (Ind. Ct. App. 2016). When reviewing findings of fact and conclusions

       thereon entered in a case involving a termination of parental rights, we apply a

       two-tiered standard of review. First, we determine whether the evidence

       supports the findings, and second, we determine whether the findings support

       the judgment. I.A., 934 N.E.2d at 1132. We will set aside the trial court’s

       judgment only if it is clearly erroneous. Id. A judgment is clearly erroneous if

       the findings do not support the trial court’s conclusions or the conclusions do

       not support the judgment. Id.


[23]   Indiana Code Section 31-35-2-8(a) provides that, “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 14 of 24
                (B) that one (1) of the following is true:


                         (i) There is a reasonable probability that the conditions
                         that resulted in the child’s removal or the reasons for
                         placement outside the home of the parents will not be
                         remedied.


                         (ii) There is a reasonable probability that the continuation
                         of the parent-child relationship poses a threat to the
                         wellbeing of the child.


                         (iii) The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


                (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.


       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


[24]   Here, the trial court found that continuation of the parent-child relationships

       posed a threat to M.B. and R.B. Mother disputes that finding.3 When

       considering whether there is sufficient evidence to support such a finding, trial



       3
         Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS needed to prove only
       one of the requirements of subsection (B). We conclude there is sufficient evidence that continuation of the
       parent-child relationship posed a threat to M.B. and R.B.’s well-being and need not consider whether there is
       a reasonable probability that the conditions resulting in the children’s removal from Mother’s care would not
       be remedied. See In re B.J., 879 N.E.2d 7, 20 (Ind. Ct. App. 2008).

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018        Page 15 of 24
       courts must “consider a parent’s habitual pattern of conduct to determine

       whether there is a substantial probability of future neglect or deprivation.”

       Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 152 (Ind. 2005).

       “At the same time, however, a trial court should judge a parent’s fitness to care

       for his [or her] child as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions.” Id.


[25]   The trial court made extensive findings regarding Mother’s inconsistency, lack

       of engagement, and unwillingness and/or inability to comply with DCS’s case

       plan, including service providers’ treatment plans regarding supervised visits,

       individual counseling, therapy sessions, and work with a parent aide, all of

       which were intended to aid her reunification efforts:


               17. Mother and Father were to participate in recommended
               services by the Department.


                                                     *****


               33. Mother was offered the opportunity to participate in parent
               aide services, individual therapy, and visitations.


               34. Mother admits that she has not regularly met with her Parent
               Aide and is unable to remember the last time that she met with
               her Parent Aide.


               35. Cathy Speedy of Southern Hills Counseling Center sent
               Mother a letter on February 22, 2017, explaining that because of
               her missed visits in order to continue with Parent Aide services
               Mother needed to attend a one (1) time group session.



       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 16 of 24
        36. Mother admits to receiving such letter, however has not
        attended the required group session.


        37. Mother had missed ten (10) parent aide sessions. Specifically,
        Mother cancelled six (6) sessions and no showed four (4)
        sessions.


        38. Mother has not made progress towards any of the goals set
        out for her.


        39. Kelly VanMeter is the mother’s individual therapist at
        Southern Hills Counseling center.


        40. Since August 2016, Mother has had eleven (11) scheduled
        individual therapy sessions, however she has only completed five
        (5) sessions with the most recent occurring on January 4, 2017.


        41. Mother was not on time for all five (5) therapy sessions she
        attended.


        42. Mother has not made any progress with her individual
        therapy goals.


        43. Mother admits that it is important to have counseling.
        However she missed counseling for various reasons.


        44. Mother missed visitation for reasons such as “I missed the
        date and time” or “I didn’t have a ride there.”


        45. Bethany Glazebrook supervised Mother’s parenting time
        until December 2016.


        46. Mother made progress when her parenting time was
        supervised from July 2015-July 2016. However Mother missed
        visits due to oversleeping and transportation issues.

Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 17 of 24
        47. Mother was occasionally not prepared for the visit due to
        being asleep when [Glazebrook] arrived at the home.


        48. During visitations, one child would remain on her lap and
        Mother would care for the other child.


        49. Mother was never able to interact with both children at the
        same time.


        50. Heather Rockman-Boatman of Ireland Home Based Services
        testified that since December 2016, she has been the supervisor of
        parenting time.


        51. Mother has been inconsistent in her visitation, as well as
        regularly ended visits early.


        52. Heather Rockman-Boatman then began supervising parenting
        time in December 2016.


        53. From December 2016 to March 2016, Mother was offered
        forty-one (41) visits and attended eighteen (18) visits.


        54. Mother has a problem of sleeping through appointments and
        visits, as well as, is frequently late to scheduled appointments and
        visits.


        55. Mother admits that she could have done more to reunify with
        [R.B. and M.B].


App. Vol. II pp. 9-11. The trial court also entered findings regarding Mother’s

unreliability, lack of a support system, and inability to meet either the children’s

basic needs or R.B.’s unique medical needs as follows:

Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 18 of 24
        56. Mother lacks transportation, appropriate housing, and
        consistent employment.


        57. Mother, per her own admission, relies on friends for
        transportation and believes it’s “probably not a good idea to get a
        license right now” due to her finances.


        58. Mother’s current home has had some work completed to
        make the home more appropriate for [the children]. However, at
        this time, and without certain items, the home is still not
        appropriate for children.


        59. Mother acknowledges that six (6) months is her most
        consistent period of employment.


        60. Mother acknowledges that DCS became involved in this
        matter when [M.B.] had severe diaper rash. [R.B.] sustained
        injuries in Mother’s care while she was sleeping nearby.


        61. Ann Staff, CASA, reports concerns about [the] length of time
        it took Mother to take [M.B.] and [R.B.] to the hospital when
        they were removed from the home.


        62. [R.B.] has significant medical history due to being born
        premature and meets with different medical specialists.


        63. Mother is not up to date on the current medical status of
        [R.B.].


        64. Mother, at points in the case, made positive progress towards
        reunification. However, Mother moved back down to supervised
        visitations when [R.B.] returned from visits to Foster Care with
        unexplained bruises and other injuries.


Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 19 of 24
        65. Following a return to supervised visitations, the bruises
        ceased.


        66. When [M.B.] and [R.B.] were placed in his home, [R.B.] had
        bruises and marks on him, was very thin, and looked
        malnourished.


        67. When both children were placed in the home, they had severe
        diaper rash and scabies.


        68. Paul McMinn acknowledged that [M.B.] and [R.B.] initially
        returned from visitations smelling of cigarette smoke and at one
        point brought bed bugs into his home.


        69. [R.B.] is unable to be around cigarette smoke due to lung
        issues.


        70. Mother admits that she smokes cigarettes, smoked cigarettes
        in the home, and knew that she needed to go outside to smoke
        cigarettes due to medical conditions of [R.B.].


        71. Paul McMinn notes that from when [M.B.] and [R.B.] were
        placed in his care to when they left his care for new Foster
        placement, they were “completely different kids.”


        72. Based on parents’ lack of progress and consistency, Former
        FCM, Stephanie Gilmour, as well as CASA, Ann Staff, testified
        that testified that adoption and termination of parental rights was
        in [M.B. and R.B.’s] best interests.




Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 20 of 24
       Id. at 11-12. We cannot say the foregoing findings, which reflect the trial

       court’s weighing of the evidence and judging of witness credibility, are clearly

       erroneous.


[26]   This case is made especially difficult because Mother’s family case managers

       and service providers recognized her love for the children and actively worked

       to aid her efforts to reunite with M.B. and R.B. Sadly, they had a complacent

       partner in Mother, who failed to rise to the occasion despite receiving

       significant support. The children were removed from Mother’s care because of

       allegations of physical abuse and neglect. The record reflects that Mother failed

       to appreciate the extent of her children’s needs—especially R.B.’s—as well as

       the adverse impact of her chronic inconsistency and her inability to make

       necessary changes for their wellbeing.


[27]   Family Case Manager Blaize testified that when she asked Mother about the

       children’s medical issues, she responded that they had none. The record is clear

       that, at least at the outset of the CHINS period, M.B. required speech therapy;

       and R.B. required treatment from a host of medical specialists. Specifically, as

       to R.B.’s breathing problems, several witnesses testified that Mother continued

       to smoke during the CHINS period, despite warnings that he could simply not

       withstand it.


[28]   Mother’s decision to forgo obtaining a driver’s license, which was vital to

       ensuring R.B.’s routine access to medical specialists as well as to emergency

       care, is troubling and reinforces CASA Staff’s testimony that Mother is neither


       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 21 of 24
       “responsible,” conscientious, nor “capable” of appropriately parenting M.B.

       and R.B. Id. at 132-33. Mother missed so many sessions with her individual

       therapist and parent aide that those service providers discharged her. Foster

       parent Minn testified that Mother had “just quit” taking R.B. to his

       appointments with his medical providers. Id. at 97. Her shoddy record of

       appointment no-shows and cancellations with her parenting aide, individual

       therapist, and even for supervised visits—at a time when she was pursuing

       reunification and receiving peak-level support—does not inspire confidence in

       her ability to self-govern had reunification occurred. Lastly, various witnesses

       testified to the remarkable turnaround made by each child once he was in a

       stable, nurturing environment with access to necessary services, treatment, and

       support.


[29]   Given the children’s youthful ages and R.B.’s medical challenges, it was

       incumbent upon Mother to demonstrate her desire, ability, and noted progress

       toward improving her attentiveness and supervision, management of R.B.’s

       medical appointments, and her ability to meet the children’s basic needs so that

       they could achieve developmental milestones in her care as they did under the

       Minns’s care. In light of the foregoing, we agree with the trial court that

       allowing continuation of Mother’s parent-child relationships with M.B. and

       R.B. poses a threat to their wellbeing. The trial court’s findings on this issue

       were not clearly erroneous.


[30]   Mother also contends that termination is not in M.B. and R.B.’s best interests.

       When considering whether there is sufficient evidence that termination of

       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 22 of 24
       parental rights is in a child’s best interests, we consider the totality of the

       evidence and look beyond the factors identified by DCS. In re J.C., 994 N.E.2d
278, 289-90 (Ind. Ct. App. 2013). The interests of the parents must be

       subordinated to the needs of the child. Id. at 290. Recommendations of DCS

       caseworkers and court-appointed special advocates, combined with evidence

       that continuation of the parent-child relationship poses a threat to the child, are

       sufficient to prove by clear and convincing evidence that termination is in a

       child’s best interests. Id. Children have a paramount need for permanency,

       which is a central consideration in evaluating a child’s best interests. In re E.M.,

       4 N.E.3d 636, 647-48 (Ind. 2014).


[31]   The record reveals throughout that Mother failed to demonstrate the level of

       commitment and consistency necessary to assure DCS and service providers

       that she could meet M.B. and R.B.’s unique needs. Various witnesses testified

       that she simply lacked the will, maturity, and discipline to engage in services

       intended to improve her parenting, organizational, and coping skills. Although

       she made limited progress, the evidence overwhelmingly establishes that

       Mother failed to meet virtually all goals established for under DCS’s case plan.

       Both the children’s CASA and Family Case Manager recommended

       termination of Mother’s parental rights and adoption in their foster placement.

       Given Mother’s minimal progress and the genuine risk of harm to the

       children—particularly R.B.—from her complacency, it is unclear how long

       M.B. and R.B. would have to wait for those conditions to improve, if at all.

       We conclude that there is sufficient evidence to support the trial court’s finding


       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 23 of 24
       that termination of Mother’s parental rights was in M.B. and R.B.’s best

       interests.


                                                 Conclusion
[32]   There is sufficient evidence to sustain the termination of Mother’s parental

       relationship with M.B. and R.B. We affirm.


       Affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1707-JT-1577 | February 16, 2018   Page 24 of 24